Dean, J.,
dissenting.
This dissent is respectfully submitted in the belief that the judgment of reversal rendered by the commission rightly determined the issues as between the parties. And, in respect of the merits, it fairly appears to the writer that the defendant acted nothing more than the part of a reasonably indulgent mother toward the plaintiff and his wife, and not that of a malicious, interfering, neighborhood busybody, as the plaintiff son-in-law contends. And, besides, the burden of proof was erroneously imposed on this woman defendant by at least one instruction. The fact that no children were born to this union doubtless added to the discontent and the unhappiness of the plaintiff and his wife. But the plaintiff testified that the defendant’s estate was worth $150,000, “or about that sum.” Was this fact the inducement for a suit for the stupendous sum of $40,000' as remunerative damages ?
In Trumbull v. Trumbull, 71 Neb. 186, this is said:
“There is a well-defined distinction between the privileges accorded to parents and guardians in their communications with children and wards, with reference to their domestic relations, and that which exists between strangers.”
The judgment from which the defendant appealed, how*216ever, appears to be a far cry from the beneficent rule announced in the Trumbull case.
In respect of the material facts, it is uncontradicted that, on an evening in May, 1921, the defendant mother-in-law called at the Holst home and found her daughter ill and alone and lying on the floor. She was gasping for breath and was unable to speak and her mother believed that she was dying. As soon as her daughter’s physical and generally distraught condition would permit, she was removed to her mother’s home, the same day, and a physician was summoned and he corroborated the defendant’s material evidence in respect to her daughter’s condition in every essential particular. The physician testified
“I found her in a typical hysterical convulsion, hands clenched, muscles tense, and crying. Q. Did you treat her at that time? A. Yes, sir. Q. What treatment? A. I gave her a hypodermic of morphine. Q. Did you prescribe? A. Yes, sir.” He testified that, in his opinion, her illness was caused by “family troubles — worry.” He advised a rest or a change for his patient, and his advice was followed.
While yet the plaintiff’s wife was lying sick and bedfast at her mother’s home, where she remained almost two weeks after her illness began, her husband came to see her. But she called her brother to her bedside and told him to go and tell him that she did not then want to see him. On the cross-examination of the plaintiff, it was developed that on another occasion he called at the defendant’s home during the succeeding period in which his wife was convalescing. The defendant was in the sick-room taking care of her daughter. In the course of his cross-examination, the plaintiff testified that he had a talk with the defendant in which, according to His own evidence, she said this to him:
“ ‘Just see the condition Ethel is in, Art, and to think you are the cause of it all.’ Q. What did you say? A. I don’t believe I answered Mrs. Warner on that. Q. You didn’t reply to that at all? A. I don’t think I did. Q. Then, you permitted her to accuse you of being the cause of her *217daughter’s condition without making any reply. A. I believe I did.”
The plaintiff was then a mature man of affairs and about 30 years of age. And yet, by a silence which he confessed in open court, he failed to breathe so much as a word in denial of the charge that he was the cause of the nervous collapse and the subsequent serious illness of his wife. And upon an insistent and prolonged cross-examination of the defendant these facts were developed and they appear to go to the very heart of this controversy:
“Q. You like Art, don’t you, Mrs. Warner? A. I never had anything against him. Q. You like him? A. Yes. Q. You would like to see him live with your daughter? A. Yes. Q. Have you done anything toward trying to reconcile them since the divorce action was brought? A. I have. Q. You have never talked to him since that time? A. He has not talked to me. Q. He meets you on the street and speaks and you don’t speak to him ? A. He doesn’t speak to me. Q. He doesn’t? A. No.”
Further continuing the defendant’s cross-examination, these facts were also brought out:
“Q. Did you- have any talk with Arthur Holst before he went home? A. He begged me to come to the house and visit Ethel and do just as I had always been doing. * * * He said it was all his fault, he was sorry, and things would be better.”
The plaintiff testified that when he went to bring his wife home the defendant said: “If you do, it is not with my consent.” And the plaintiff complains of this. But what would be more natural than that a mother, in her solicitude for the welfare of a convalescent daughter, should indicate that she feared for her well-being, if not indeed for her ultimate recovery, if she should, within so short a time after so serious an illness, undertake the burdensome duties of a housewife. And in respect of the separation of the parties, and as a part of a cross-examination which doubtless appeared to the defendant to be intensely severe, she was asked: “Q. That is what you have been trying to do con*218tinuously? A. Yes, I have.” This question as put to the defendant by an alert cross-examiner, and the answer, is the plaintiff’s peak point of attack against this mother. In the brief, this feature is emphasized, and there presented, as an italicized introduction to the plaintiff’s argument, .and, from the plaintiff’s insistent viewpoint, it appears to be the ultima thule of this legal engagement. The answer, however, appears to be so plainly at variance with the defendant’s material evidence on the direct examination, and especially on the cross-examination, that it is only reasonable to conclude that this mother, now no longer a young woman, and apparently unused to the publicity of a crowded courtroom, was either confused at the time or she did not understand the question as put to her near the close ■of an apparently exhaustive cross-examination.
When the taking of testimony was concluded, defendant’s counsel announced that he was “completely taken by surprise” in respect of the alleged impeaching testimony. The court thereupon stated that he was willing to continue the ■case until the next day, but concluded the offer with this statement: “However, it looks as though the whole town of Wausa is here in the courtroom. I will give you a recess of ten minutes and possibly you can find witnesses here who would willingly go on the stand in behalf of your ■client.” But counsel for defendant, a nonresident of Wausa, and doubtless therefore unacquainted with, and unknown to, the Wausa parties who were present, could not reasonably avail himself of the court’s offer and the case was closed. This unfortunate feature of the case must be dismissed with the observation that much of the defendant’s material evidence was corroborated.
The instructions were objected to en masse, and four cases, or perhaps more, have been cited which hold that such an assignment will be considered no further than to ascertain that any one of the instructions was properly given. And the latest cited decision, in point of time, was rendered more than twenty years ago. But a better and a more salutary rule of practice was provided by an act of the legis*219lature that is addressed to and is binding on all courts. The act follows:
“The court, in every stage of an action, must disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party; and no judgment shall be reversed or affected by reason of such error or defect.” Comp. St. 1922, sec: 8657.
This act, too seldom invoked, is a legislative protest against technical construction in the application of fundamental principles of justice and equity to the affairs of men, when life, liberty, or fortune, may be at stake in the outcome of a trial in court. By the application of just such a technical rule of practice, a party litigant, though clearly in the right, might by inadvertence or mistake or oversight of the pleader be deprived of his entire-estate. It fairly appears to the writer that the trial court erred in denying a retrial.